Citation Nr: 1418988	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to evaluations in excess of 10 percent, each, for instability and degenerative joint disease (DJD) of the left knee, from February 25, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, denied a rating in excess of 10 percent for service-connected left knee disability and denied service connection for low back and bilateral hip and ankle disabilities.  This case was previously before the Board in November 2011, when it was remanded for additional development.  

On remand, the RO issued a September 2013 rating decision that granted service connection for DJD of the thoracolumbar spine.  That was a full grant of the benefit sought on appeal for that issue, and it is no longer in appellate status.  In that same decision, the RO awarded separate 10 percent ratings each for instability and DJD of the left knee.  As that award does not constitute a full grant of the benefit sought, that issue remains in appellate status and is listed above accordingly.

The issues of bilateral hip and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From February 25, 2008, the Veteran's instability and DJD are not shown to have been manifested by symptoms analogous to moderate instability or flexion/extension limited to a compensable degree. 


CONCLUSION OF LAW

Ratings of 10 percent, each, for instability and degenerative joint disease (DJD) of the left knee from February 25, 2008, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.714a, Diagnostic Codes (Codes) 5003, 5257, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by letters dated in March and December 2008.  The notice included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain records from Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or that, with his authorization, VA would obtain any such records on his behalf.  The RO provided additional notice in October 2008 regarding the specific factors used in rating his left knee disability.  Although this notice was provided after the initial unfavorable adjudication, the claim has subsequently been readjudicated on several occasions.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was given the opportunity to testify at a hearing before a Veterans Law Judge in September 2011.  The RO has obtained the Veteran's VA treatment records; the Veteran testified at the hearing that he had already submitted all relevant private treatment records.  The RO requested medical records from the Social Security Administration, but the agency responded that no medical records were available.

VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in October 2012.  As the examination report and medical opinion contains the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion regarding the severity of the Veteran's left knee disability, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that VA has complied with the notice and assistance requirements and that the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's paper and electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The present appeal involves the Veteran's claim that the severity of his service-connected left knee disability warrants a higher disability rating.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected left knee disability has been rated by the RO under the provisions of Codes 5257 (for slight instability of the knee) and 5003-5260 (for limitation of motion due to arthritic pain), effective February 25, 2008, the date of his request for an increased rating (arthritis was not confirmed by x-ray prior to that date).  38 C.F.R. § 4.71a.  A higher evaluation for instability is not warranted unless it is considered "moderate."  Compensable ratings under Code 5260 and 5261 are not warranted unless flexion is limited to 45 degrees or extension is limited to 10 degrees.

VA treatment records relevant to the period on appeal (i.e., February 2007 to the present) note that the Veteran experiences knee pain, uses a cane, and walks with an antalgic gait.  

On VA examination in April 2008, the examiner noted a history of left arthroscopic meniscectomy and current symptoms of pain and crepitus with motion.  The Veteran was required to use a cane and was able to walk about 300 yards and stand for 10 minutes.  The Veteran did not report deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, swelling, heat, redness, or flare-ups.  He did report pain and stiffness.

On physical examination, crepitation and clicks/snaps were noted, but there was no grinding, instability, mass behind the knee, or other abnormality.  The Veteran displayed full range of motion, with minimal pain through the entire range.  There was no limitation of motion following repetitive use.  The diagnoses were posttraumatic DJD and status post meniscectomy with residuals.

On VA examination in October 2012, the examiner diagnosed DJD (confirmed by x-ray) and status post meniscectomy of the left knee.  He noted the Veteran's provided history of surgery in the late 1970s for torn cartilage and meniscus and reported symptoms of locking, popping, instability, and constant pain, as well as being able to walk no more than  half a mile and stand for no more than 30 minutes.  The Veteran did not report swelling or flare-ups.  

On range of motion testing, flexion was limited to 80 degrees (pain beginning at 60 degrees) and extension was not limited.  The results did not change following repetitive-use testing.  The examiner noted functional impairment of the left knee, including less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation.  Muscle strength was normal.  Anterior and posterior instability were normal.  Medial-lateral instability was 1+ (0-5 millimeters) out of a possible 0 to 3+.  There was no evidence or history of recurrent patellar subluxation/dislocation, and no additional conditions were noted.  

The VA examiner noted that the Veteran had a prior left meniscectomy for a meniscal condition with symptoms of meniscal tear and frequent episodes of "locking," pain, and effusion.  Current residual symptoms include locking and pain.  The Veteran requires constant use of a cane.  

The evidence of record does not support increased ratings under the Codes assigned.  There is no evidence, to include medical evidence and the Veteran's lay assertions, that the range of motion in the Veteran's left knee is limited (including as due to pain) to 45 degrees of flexion or 10 degrees of extension.  There is also no evidence of more than slight (1+) lateral instability.  

The Board has considered whether the Veteran would receive a higher disability rating for his knee under an alternative Code.  While he reported some stiffness in April 2008, ankylosis is neither alleged nor noted, nor is there evidence of deformity or disability more similar to impairment of the tibia and fibula; ratings under Codes 5256, 5262, and 5275 are not warranted.  He could, hypothetically, be eligible for a separate 10 percent rating if he were rated under Code 5259, for symptomatic removal of the semilunar cartilage (meniscectomy).  The residuals associated with his meniscectomy by the October 2012 VA examiner are locking and pain.  (There is no evidence of remaining dislocated cartilage.)  However, under those circumstances, retaining the 10 percent rating under Code 5257 would constitute impermissible pyramiding of symptomatology.  38 C.F.R. § 4.14.  Thus, he would not receive additional compensation if he were rated under Code 5259 instead of Code 5257.

The Veteran's reported symptoms are pain, instability, crepitation (clicking/popping), limitation of motion (including sitting, standing, and weight-bearing) due to pain, swelling, and locking.  All symptoms, except for locking, are contemplated by his 10 percent rating for painful motion due to arthritis.  38 C.F.R. § 4.59.  An additional 10 percent rating under Code 5259 would be appropriate to compensate the Veteran for his symptom of locking.  However, the Veteran currently has an additional 10 percent rating under Code 5257 for instability, which is already contemplated in his 10 percent rating under Code 5003-5260 and constitutes pyramiding.  Ultimately, the Veteran's left knee symptoms entitle him to two separate 10 percent ratings, which have already been awarded.  The record does not support the award of any increase in the schedular ratings assigned.

Furthermore, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, instability, crepitation (clicking/popping), limitation of motion (including sitting, standing, and weight-bearing) due to pain, swelling, and locking.  In short, there is nothing exceptional or unusual about the Veteran's left knee instability or DJD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Even if the Board were to find that the Veteran's left knee disabilities were exceptional or unusual, extraschedular referral would still not be warranted because his service-connected disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for these conditions during the period on appeal.  As to employment, the October 2012 VA examiner noted that the Veteran was retired due to an on-the-job head injury but that, while he was working, his knees "did not have any effect on his job."  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) regarding claims for a totally disability rating based on individual unemployability (TDIU) reasonably raised by the record.  Here, the Board notes that no such claim has been raised by the record, as the record indicates that the Veteran's service-connected orthopedic injuries only limit his ability to perform physical labor and that he is retired due to a postservice traumatic brain injury.  (See, e.g., October 2012 VA examination.)

The Board concludes that the preponderance of the evidence is against entitlement to increased ratings for left knee instability and DJD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to increased ratings for left knee instability and DJD is not warranted.  To this extent, the appeal is denied.


REMAND

In November 2011, the Board remanded the issues on appeal for the RO to, inter alia, provide additional VA examinations for the Veteran's bilateral hips and ankles.  Unfortunately, the opinions provided in the examination reports are not adequate to meet VA's duty to assist, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

The October 2012 VA examiner adequately explained why the Veteran's bilateral hip and ankle disabilities were less likely than not caused or aggravated by his service-connected bilateral knee disabilities.  However, with respect to direct service connection, the VA examiner stated that the hip and ankle disabilities were less likely than not related to service because "[n]o documentation of problem with hips or ankles in service, no specific anatomic problem with ankle observed, and hip problems started . . . many years after service."  At the same time, he opined that the Veteran's low back disability was more likely than not related to service, even though radiographic evidence confirmed DJD of the spine in 2009 and the examiner "could not [locate] any complaint of back problems in records."  When read as a whole, the medical opinion provided with respect to the hips and ankles is inadequate.

On May 2009 VA examination, the Veteran reported that he thought his claimed ankle pain was actually coming from his heels, which began to bother him in 1984 or 1985.  Radiographic evidence confirmed bilateral calcaneal spurs and prior trauma to the left lateral malleolus.  The October 2012 VA examiner also noted bilateral heel spurs, but opined that there was no "specific anatomic" ankle disability.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for symptoms regardless of what specific underlying disability may be diagnosed.  As a non-expert layperson, the Veteran is not held responsible for determining whether pain at the back of his foot is more properly characterized as heel or ankle pain.  Consequently, remand is required to determine whether the Veteran's heel spurs or left lateral malleolus trauma are related to his active service.

With respect to both the claimed hip and ankle disabilities, the October 2012 VA examiner based the direct service connection portion of his opinion on a lack of any documented injury in service and a significant delay between separation from service and onset of symptomatology.  However, service connection may be granted for any disease diagnosed after service when the evidence establishes that it was incurred in service; no time limit for postservice diagnosis is established.  38 C.F.R. § 3.303(d).  Furthermore, under what appear to be the same basic facts (diagnosis of current disability well after separation from service), the examiner opined that service connection was warranted for low back disability on a direct basis.  No rationale was provided to support, under the analysis provided, distinguishing delayed onset of back symptomatology from delayed onset of hip/ankle symptomatology.  Thus, the October 2012 VA opinion is inadequate.  There is no other medical opinion of record addressing the theory of direct service connection.  [A private medical opinion from L. H., R.N, opines only as to secondary service connection.]  Consequently, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any updated treatment records (not already of record) relevant to the appeal.

2.  After completion of the above, the RO should arrange for the Veteran to be examined by an appropriate examiner to determine the etiology of any current hip or ankle/heel disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests and studies should be performed and clinical findings reported in detail.

The examiner should clearly report whether there are current hip or ankle/heel disabilities.  For each current hip or ankle/heel disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability), that such disability is causally related to any injury or incident during service.

A complete rationale must be provided for all opinions expressed.

3.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


